TO BE PUBLISHED

              Suinrittp (Courf of 71,firufurkv
                              2014-SC-000457-KB


STEVEN 0. THORNTON                                                       MOVANT


V.                            IN SUPREME COURT


KENTUCKY BAR ASSOCIATION                                           RESPONDENT


                             OPINION AND ORDER

      Applicant, Steven 0. Thornton, KBA Member No. 70895, bar roster

address 1011 Lehman Avenue, Suite 102, Bowling Green, Kentucky 42103,

was admitted to the Kentucky Bar on November 1, 1983. On February 21,

2013, he was suspended from the practice of law for 181 days and ordered to

refund money to two clients and pay the costs of the proceeding. See Kentucky

Bar Ass'n v. Thornton, 392 S.W.3d 399 (Ky. 2013). This suspension was based

on three separate disciplinary matters, KBA File Nos. 8632, 9528, and 9651.

      Thornton applied for reinstatement on August 9, 2013 under SCR 3.510.

His application contained all the materials required by that rule. His

application included letters and affidavits from former clients, other lawyers,

judges, and members of his community, all supporting his reinstatement and

attesting to his good moral character and fitness to practice law. He has met all

of the conditions imposed by this Court's previous decision.

      Because of the length of his suspension, under SCR 3.510(3), Thornton

was required to proceed before the Character and Fitness Committee for a

review. The Committee undertook an investigation into Thornton's character,

fitness, and moral qualifications for readmission, and concluded that he should
be readmitted to the practice of law. Specifically, the Committee found that (1)

Thornton had complied with the terms of his suspension order; (2) he carried

his burden to establish that he is worthy of the public trust; (3) that he carried

his burden to establish that he possesses sufficient professional capabilities;

(4) he carried his burden to establish that he presently exhibits good moral

character; and (5) he exhibited appropriate contrition, remorse, and

rehabilitation.

      Bar Counsel has not objected to Thornton's reinstatement. The Board of

Governors has considered the entire record, including matters leading up to

Thornton's suspension from the practice of law and subsequent events, the

findings and recommendation of the Character and Fitness Committee, and the

position of Bar Counsel. The Board determined that Thornton met all the

standards for reinstatement to the practice of law contained in SCR 3.510 and

SCR 2.300 and that he had completed all administrative steps necessary to be

considered for reinstatement, including completing his CLE requirement for the

year ending June 30, 2015. The Board also determined that Thornton's

conduct since his suspension has demonstrated the appropriate degree of

rehabilitation necessary to support his reinstatement and that he has accepted

full responsibility for his actions that led to his suspension. Thus, by an 18 to

0 vote, the Board recommended that this Court reinstate Thornton.

      This Court, finding no reason to disagree with the Board, adopts its

recommendation, and therefore ORDERS:

      1. That Steven 0. Thornton be reinstated to the practice of law in the

Commonwealth of Kentucky.
                                         2
      2. That Thornton pay the costs of this proceeding as certified by the

Executive Director of the Kentucky Bar Association, and which total $380.41,

as required by SCR 3.510(1). Such costs are payable from the bond posted by

Thornton as required under SCR 3.510(1), with additional costs, if any, due

from Thornton.

      Abramson, Cunningham, Keller, Noble, Scott and Venters, JJ., concur.

Minton, C.J., not sitting.

      ENTERED: September 18, 2014.




                                           r




                                       3